7 ri
                                           LL.1   ti                                        09/21/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 20-0378


                                       DA 20-0378


STATE OF MONTANA,
                                                                             FILED
                                                                               SEP 21 2021
             Plaintiff and Appellee,                                       Bowen
                                                                                   Greenw000
                                                                         Clerk of Supreme
                                                                                           Cour,
                                                                            State nr   nta na

       v.                                                           ORDER

KEITH CHARLES BAYLOR,

              Defendant and Appellant.



      Counsel for Appellant Keith Charles Baylor filed a motion and brief asking to be
allowed to withdraw from this appeal on grounds that he has been unable to find any
nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
Califbrnia, 386 U.S. 738, 87 S. Ct. 1396 (1967). Baylor was granted time to file a response,
but no response was filed.
      The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We have determined to grant counsel's motion because we have found
no nonfrivolous issues that Baylor could raise on direct appeal.
       Therefore,
       IT IS ORDERED that this appeal is DISMISSED.
       The Clerk is directed to provide copies of this Order to all counsel of record and to
the appellant personally.
       DATED this            day of September, 2021.



                                                               Chief Justice
    LA   w4/1   444
                 ,



         ,r7
          Justicf
                t:4-6




2